Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 8/19/2022 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US Pub. No. 2016/0172633 A1), hereafter referred to as Ahn, in view of Sung et al. (US Pub. No. 2019/0081273 A1), hereafter referred to as Sung.

As to claim 1, Ahn discloses a display device (figs 1-3, display panel [0016]), comprising:
a substrate (fig 3, 110) including a display area (area I and II), an opening area (area II) disposed in the display area (area I), a first non-display area (area surrounding, peripheral area of panel 100) at least partially surrounding the display area (area I and II), and a second non-display area (fig 3, area surrounding the opening 370) at least partially surrounding the opening area (opening 370), the substrate (110) being continuous across the opening area (substrate 110 is continuous in opening 370);
a display layer (fig 3, display layer is considered to be the layer comprising sublayers including the substrate buffer layer to the emission layer 330 in the same way as the Applicant discloses that their display layer comprises all of elements 200-500, i.e. from the substrate buffer layer to the emission layer) disposed in the display area (fig 3, display/emission layer 330 in region I), wherein at least a portion of the display layer is disposed within the opening area (See annotation below with detailed discussion of how the Ahn reference is interpreted as rendering obvious this limitation in the same manner as the Applicant’s disclosure teaches this limitation);
an encapsulating substrate (fig 3, encapsulating substrate 350) at least partially covering the display layer (330); and 
a partition wall (fig 3, wall formed by pixel defining layer 310 with opening 370). 
Ahn does not disclose wherein the encapsulating substrate has an opening corresponding to the opening area; and a sealing portion.
Nonetheless, Sung discloses wherein an encapsulating substrate (fig 12F, 590) has an opening (TH) corresponding to an opening area (TA);
a sealing portion (portion of layer 550 located by the region TH) disposed between the encapsulating substrate (portion of 590) and the substrate (582), the sealing portion (550) being disposed in the second non-display area (TA) and connecting the encapsulating substrate (590) to the substrate (582); and 
a partition wall (fig 11, wall formed by grooves GR) disposed between the substrate (582) and the sealing portion (portion of 550 by the opening area TA). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form an opening in the encapsulation substrate of Ahn and sealing portion between the encapsulating substrate and base substrate as taught by Sung since this will improve the transparency of the opening region, while the sealing portion provides an improved moisture and oxygen barrier to protect the organic emission elements from contamination while the grooves provide improved crack resistance during the manufacture of the opening regions. 
Applicant has amended claim 1 to recite that at least a portion of the display layer is disposed within the opening area, and has argued that the Ahn reference does not disclose this limitation.  However, the Applicant’s disclosure shows in figure 6, provided below, and teaches in paragraph [0101] that the display layer comprises all of elements 200 and 500.  Furthermore, it is clearly observed that the only sub-layer of the display layer that is disposed within the opening area is the substrate buffer layer 101.  

    PNG
    media_image1.png
    529
    512
    media_image1.png
    Greyscale

	Furthermore, the Ahn reference similarly teaches the use of a buffer layer (not shown) formed on the substrate (fig 3, 110) and wherein the buffer layer extends from region I into the region II ([0046]). 
	Ahn does not explicitly disclose that the buffer layer extends all the way into the opening area (370), however, Ahn does disclose that the barrier layer is used for preventing the diffusion/out gassing of metal atoms and/or impurities from the substrate.  
	As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the buffer layer of Ahn across the entire surface of the substrate so that diffusion/out gassing of metal atoms and impurities are prevented from reaching and contaminating the emission components of the display.  

As to claim 2, Ahn in view of Sung disclose the display device of claim 1 (paragraphs above),
Sung further discloses wherein the sealing portion (portion of 550 by the opening area TA) is in direct contact with the partition wall (portion of 550 is in direct contact with wall formed by GR). 

As to claim 3, Ahn in view of Sung disclose the display device of claim 1 (paragraphs above),
Sung further discloses wherein the partition wall (wall formed by GR) comprises an inorganic layer and/or an organic layer (wall formed by GR described in [0099]; [0011]; [0160]). 

As to claim 4, Ahn in view of Sung disclose the display device of claim 3 (paragraphs above),
Sung further discloses wherein the sealing portion (portion of 550) is in contact with the organic layer of the partition wall (wall formed by GR comprising the plastic layer 511, 513 and planarization layer 520 described in [0101] and [0011] with respect to figure 7 and taught to be the same in figure 11 in [0160]). 

As to claim 5, Ahn in view of Sung disclose the display device of claim 1 (paragraphs above),  
Sung further discloses wherein an inner surface of the opening of the encapsulating substrate (surface of opening of 590) protrudes from the inside of the sealing portion (portion of 550) towards the center of the opening (TA). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Sung and further in view of Kim et al. (US Pub. No. 2008/0143247 A1), hereafter referred to as Kim.

As to claim 6, Ahn in view of Sung disclose the display device of claim 1 (paragraphs above).
Ahn in view of Sung do not disclose wherein the substrate and the encapsulating substrate each comprise an alignment mark disposed at corresponding positions. 
Nonetheless, Kim discloses wherein a substrate and an encapsulating substrate each comprise an alignment mark disposed at corresponding positions (fig 8, display substrate 200 and encapsulating substrate 300 comprising alignment marks described in [0067]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include alignment marks in the display substrate and encapsulating substrate of Ahn in view of Sung as taught by Kim since this will help ensure accurate alignment of the through hole (TH) in the substrate (590) with the through area (TA) of the substrate (582).  

Allowable Subject Matter
Claims 21-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, especially closes prior art reference Ahn et al. (US Pub. No. 2016/0172633 A1) does not teach or suggest the display device comprising: an encapsulating substrate, a sealing portion, a partition wall, a cover member and a component disposed within the opening of the cover member as recited in independent claim 21.  Claims 22-26 are allowable because of their dependence on allowable claim 21. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
US2016/0293883A1; US2018/0151834 A1; and US2019/0205596 A1 are pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        10/19/2022